UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33652 FIRST FINANCIAL NORTHWEST, INC. (Exact name of registrant as specified in its charter) Washington 26-0610707 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification Number) 201 Wells Avenue South, Renton, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 255-4400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 2, 2012, 18,805,168 shares of the issuer’s common stock, $0.01 par value per share, were outstanding. 1 FIRST FINANCIAL NORTHWEST, INC. FORM 10-Q TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION Item 1 - Financial Statements 3 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 57 Item 4 - Controls and Procedures 60 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 61 Item 1A - Risk Factors 61 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3 - Defaults upon Senior Securities 61 Item 4 - Mine Safety Disclosures 61 Item 5 - Other Information 61 Item 6 - Exhibits
